243 Md. 513 (1966)
221 A.2d 631
WARING
v.
BOARD OF TRUSTEES OF ST. MARY'S COLLEGE OF MARYLAND
[No. 48, September Term, 1966 (Adv.).]
Court of Appeals of Maryland.
Decided July 20, 1966.
The cause was argued before HAMMOND, HORNEY, OPPENHEIMER and McWILLIAMS, JJ., and EVANS, J., Associate Judge of the Fifth Judicial Circuit, specially assigned.
Robert E. Wigginton for appellant.
Edward O. Clarke, Jr., with whom were Richard W. Case, John T. Joseph, Smith, Somerville & Case and Thomas B. Finan, Attorney General, on the brief, for appellee.
HAMMOND, J., delivered the opinion of the Court.
This appeal is a companion to and was argued with Lacher, *514 et ux. v. Board of Trustees of the State Colleges, 243 Md. 500, 221 A.2d 625. In the present case the Board of Trustees of St. Mary's College of Maryland, an agency of the State, acting under Ch. 742 of the Laws of 1965, resolved to issue revenue bonds to build a men's residence hall at the College and to secure the payment of the interest on and principal of the bonds by a pledge of fees and charges to be derived from the new dormitory and from the existing dormitories of the College. Chapter 742 authorizes the issuance of up to $1,000,000 of bonds, with maturities up to forty years, which are expressly specified not to be a debt of the State or of any of its political subdivisions except the Board of St. Mary's College, and are to so state on their faces, and which are to be payable solely from the "fees, rents, charges and revenues" from the housing units to be constructed and by virtue of Sec. 248D (f) of Art. 77 of the Code as enacted by Ch. 742, similar revenues from existing housing units, the Board having been given by that section power to "fix and revise, from time to time, fees, rents and charges for the use of any existing housing unit or existing housing units" and to designate and pledge all or any part thereof.
The appellants sought a declaration below and assert here that the pledge of revenues from existing dormitories would create or constitute a debt of the State violative of Sec. 34 of Art. III of the Constitution of Maryland. For the reasons set forth in Lacher the pledging of all or part of the future revenues from existing housing units at St. Mary's College of Maryland to secure bonds issued, pursuant to Ch. 742 of the Laws of 1965, will not create or constitute a debt of the State.
Decree affirmed, with costs.